


110 SCON 97 IS: Expressing the sense of Congress regarding

U.S. Senate
2008-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 97
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2008
			Mrs. Clinton submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  sexual assaults and rape in the military.
	
	
		Whereas, since 2002, 59,690 female veterans have reported
			 being raped or sexually assaulted or experiencing another form of sexual trauma
			 while in the military;
		Whereas, according to the Department of Veterans Affairs,
			 female veterans reporting rape, sexual assault, or other sexual trauma
			 constitute almost 20 percent of the women seen at facilities of the Department
			 nationwide;
		Whereas 41 percent of female veterans treated at the West
			 Los Angeles Medical Center of the Department of Veterans Affairs reported being
			 sexually assaulted while in the military and 29 percent of such veterans
			 reported being raped while in the military;
		Whereas the number of reported sexual assaults and rapes
			 in the military increased by 73 percent from 2004 to 2006, according to the
			 Department of Defense;
		Whereas 2,688 sexual assaults were reported in the
			 military in fiscal year 2007, including 1,259 reports of rape, according to the
			 Department of Defense;
		Whereas the military chain of command took no action in
			 almost half of the cases of sexual assault in the military investigated by
			 military authorities, claiming insufficient evidence, and the majority of the
			 cases in which some action was taken were resolved through nonjudicial
			 punishment or administrative action, which in most cases amounts to little more
			 than a slap on the wrist;
		Whereas only 181 of the 2,212 subjects, or 8 percent,
			 investigated by the military for sexual assault during fiscal year 2007 were
			 referred to courts martial;
		Whereas civilian law enforcement authorities prosecute
			 approximately 40 percent of individuals arrested for rape, according to
			 statistics of the Department of Justice and the Federal Bureau of
			 Investigation;
		Whereas the absence of aggressive prosecutions by the
			 military perpetuates a hostile environment and hinders a victim’s willingness
			 to report a sexual assault or rape;
		Whereas, in 2005, the Department of Defense created the
			 Sexual Assault Prevention and Response Office, which serves as the single point
			 of accountability and oversight for the policies of the Department relating to
			 sexual assault;
		Whereas the Sexual Assault Prevention and Response Office
			 has improved reporting of sexual assault and rape, but still does not track
			 investigations or prosecutions of reported cases; and
		Whereas sexual assault and rape in the military are a
			 threat to the national security of the United States: Now, therefore, be
			 it
		
	
		That it is the sense of Congress that the
			 Secretary of Defense should develop a comprehensive strategy to increase and
			 encourage investigation and prosecution of sexual assault and rape cases in the
			 military that includes—
			(1)requiring commanders to be held accountable
			 for sexual assaults and rapes that occur in the units under their command and
			 to provide justification for disposing of cases through nonjudicial punishment
			 and other administrative actions;
			(2)developing and enhancing existing
			 prevention and response programs by using proven best-practice methods to
			 create a culture that prevents sexual assault and rape in the military and
			 encourages more reporting of sexual assaults and rapes by victims;
			(3)conducting more
			 aggressive oversight of existing prevention and response programs, establishing
			 performance metrics to ensure that such programs are effective, and analyzing
			 trends in the prevention and reporting of sexual assaults and rapes;
			(4)reviewing current
			 training methods for all personnel involved in military investigations of
			 sexual assault and rape cases, and for judge advocate staff, and implementing
			 any improvements that are necessary;
			(5)encouraging communication and data sharing
			 between the Sexual Assault Prevention and Response Office and other components
			 of the Armed Forces and the Department of Defense to enhance coordination and
			 oversight of sexual assault and rape cases as those cases move through the
			 legal process;
			(6)reviewing the capacity of the legal
			 infrastructure of the Armed Forces to investigate and prosecute effectively
			 sexual assault cases in the military;
			(7)examining any additional barriers, such as
			 the availability of staff and the adequacy of resources, on military
			 installations and facilities in the United States and abroad, and in theaters
			 of operations, to conduct effective investigations of sexual assault and rape
			 cases;
			(8)reviewing command
			 disposition of cases and identifying whether additional oversight is required
			 to ensure that the resolution of cases through nonjudicial means is
			 justified;
			(9)classifying a
			 military protection order as a standing military order to ensure that an
			 investigation has occurred and appropriate command authorities have completely
			 adjudicated allegations before the order can be overturned;
			(10)establishing a
			 policy that mandates the notification of any military protective order issued
			 at a military installation to local civilian law enforcement agencies to
			 provide the continuity of protection to victims; and
			(11)ensuring that once a member of the Armed
			 Forces has notified the member's command that the member has been sexually
			 assaulted or raped, the command affords the member an opportunity for transfer
			 if a military protection order is issued.
			
